Citation Nr: 1607618	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  07-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for major depression as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

4.  Entitlement to a compensable evaluation for erectile dysfunction.

5.  Entitlement to an evaluation greater than 20 percent for diabetes mellitus.

6.  Entitlement to an evaluation greater than 20 percent for peripheral neuropathy of the right lower extremity prior to March 18, 2009, and greater than 40 percent beginning March 18, 2009.

7.  Entitlement to an evaluation greater than 20 percent for peripheral neuropathy of the left lower extremity prior to March 18, 2009, and greater than 40 percent beginning March 18, 2009.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a RO rating decision dated in April 2010, the evaluations of the Veteran's peripheral neuropathy of the left and right lower extremities were increased from 20 percent disabling to 40 percent disabling, effective March 18, 2009.  As this does not represent a complete grant of the benefits sought on appeal, these issues continue before the Board.

In a RO rating decision dated in April 2010, the RO granted service connection for glaucoma and assigned an evaluation of 50 percent disabling, effective June 23, 2006.  As this represents a complete grant of the claim for entitlement to service connection for vision condition/diabetic retinopathy, the issue is no longer before the Board on appeal.

The Veteran initially filed the claim but died in December 2012, during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The appellant requested that she be substituted in a January 2013 statement.  In March 2013 the Board dismissed the deceased Veteran's claims because of his death during the pendency of the appeal.  In September 2015, the RO notified the appellant that she met the criteria for substitution and that adjudication of the deceased Veteran's claims would continue on the basis of her being substituted as the claimant.  As such, the appellant-widow is a properly substituted party in this appeal.

Additional treatment records regarding the Veteran were associated with the claims file after the issuance of the most recent Statement of the Case and Supplemental Statement of the Case.  These records are not material because although they indicate continued treatment, they do not associate the Veteran's conditions with his active service, do not indicate a worsening of the Veteran's peripheral neuropathy, and do not indicate that the Veteran had any restriction of activities due to diabetes mellitus.  As such, the Board finds that it may proceed with adjudication.


FINDINGS OF FACT

1.  An October 2005 RO rating decision denied the appellant's applications to reopen claims of entitlement to service connection for a nervous condition and hypertension.  The appellant was notified of the decision later in October 2005 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in October 2005 is cumulative of the evidence of record at that time and, when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claims.

3.  The most probative evidence of record shows that the Veteran's impotence was not manifested by both penile deformity and loss of erectile function at any time during the pendency of the appeal.

4.  At no point during the period on appeal has the Veteran's diabetes mellitus required restriction of activities.

5.  Prior to March 18, 2009, the Veteran's lower extremity peripheral neuropathy did not manifest loss of pain sensation and resulted in no more than moderate incomplete paralysis.

6.  Beginning March 18, 2009, the Veteran's lower extremity peripheral neuropathy manifested loss of pain sensation but resulted in no more than moderately severe incomplete paralysis.

7.  At no point during the period on appeal did the Veteran's lower extremity peripheral neuropathy manifest symptoms of marked muscular atrophy or complete paralysis.

8.  The Veteran's service-connected disabilities did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2005 RO rating decision in connection with the Veteran's request to reopen claims of service connection for major depression, PTSD, and hypertension is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for a compensable rating for erectile dysfunction are not met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for a disability rating in excess of 20 percent for the service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.31, 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for an evaluation greater than 20 percent for peripheral neuropathy of the right lower extremity prior to March 18, 2009, and greater than 40 percent beginning March 18, 2009, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an evaluation greater than 20 percent for peripheral neuropathy of the left lower extremity prior to March 18, 2009, and greater than 40 percent beginning March 18, 2009, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in January 2006 and August 2006.

VA also has a duty to assist the appellant in the development of the claim.  VA treatment records, private treatment records, and records regarding a claim for Social Security Administration benefits have been obtained and associated with the claims file.  In addition, the Veteran was afforded VA medical examinations.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  

II.  Application to Reopen

The Veteran seeks to reopen claims of entitlement to service connection for major depression, PTSD, and hypertension.  The claims were most recently finally denied in an October 2005 RO rating decision.  With regard to the claims for service connection for major depression and PTSD, the claim was characterized as nervous condition and was denied on the basis that new and material evidence was not received regarding the incurrence of the disabilities.  With regard to service connection for hypertension, the claim was denied on the basis that new and material evidence was not received regarding incurrence of the disability or of an etiological relationship with service-connected diabetes.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

At the time of the prior final rating decisions, the claims file contained VA treatment records, a VA medical examinations, and private treatment records.

A claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes VA examinations, VA treatment records, and private treatment records.

The Veteran was afforded a psychiatric examination in March 2009.  After examination, the Veteran was diagnosed with depressive disorder.  The examiner rendered the opinion that major depression is not caused by or a result of diabetes mellitus.  Extensive review of the Veteran's claims file revealed no evidence of complaints, symptoms or treatment for any psychiatric disorder in or after military service that ended in 1969.  There were no medals that denoted any combat participation, nor purple heart, even though he has repeatedly alleged, and still did, that he was wounded in service, that he captured Vietnamese prisoners, etc.  The examiner continued to discuss that the Veteran's psychiatric records were irregular.  The examiner noted that the record showed that the Veteran had been making repeated claims for benefits for different reasons, but that the Veteran mostly repeats that all the bad things in his life, including his nerves is all related to Vietnam.  There is no mention in the noted and previous examinations, or in the medical records revealed of any relationship between the Veteran's service connected diabetes, diagnosed a considerable amount of years after he made the claims reported and alleged to be suffering from nervous condition of any relationship of the diabetes with development of his neuropsychiatric disorder, presently diagnosed as depressive disorder, NOS, since he did not fulfill the diagnostic criteria for major depression.

The Veteran was afforded a psychiatric examination in June 2011.  The Veteran was noted to be diagnosed with major depression with psychosis versus bipolar disorder, rule out PTSD.  The Veteran claimed insomnia, anxiousness, recalled traumatic events, depressed mood, poor concentration, irritability, poor impulse control, hopelessness, and frustration.  The Veteran reported that the symptoms began in service.  The Veteran narrated that he and a fellow soldier were talking when the fellow soldier was hit by a rocket.  The examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD.  

In September 2011 a medical opinion was obtained.  It was opined that the Veteran's major depressive disorder is not related or caused by military service.  There is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to military service.  There is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during military service.  There is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment one year after discharge from military service.  The Veteran sought psychiatric help in 1994, twenty years after discharge from service.  The mental condition is not related in any way to military service.

The evidence is new in that it was not of record at the time of the prior final denials.  However, it is not material.  With regard to the issue of entitlement to service connection for major depressive disorder, the evidence does not associate the Veteran's major depressive disorder to the Veteran's active service or service-connected diabetes mellitus.  With regard to the issue of entitlement to service connection for PTSD, the evidence does not identify a diagnosis of PTSD and did not associate any PTSD with the Veteran's active service.  With regard to the issue of entitlement to service connection for hypertension, the evidence does not associate the Veteran's hypertension with his active service.  The Board acknowledges that the Veteran's representative has cited a study that indicates a connection between hypertension and depression; however, this is not specific to the Veteran's case and does not contemplate the Veteran's medical history.  Therefore, new and material evidence having not been received, the applications to reopen claims of entitlement to service connection for major depression, PTSD, and hypertension are denied.

III.  Higher Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Erectile Dysfunction

The Veteran's erectile dysfunction has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.

The Veteran was afforded a VA medical examination in September 2005.  Physical examination revealed normal size penis and no deformities.  The testicles were soft and movable, there were no masses.  The epididymis and spermatic cords were normal.  The prostate was 20 grams, soft, regular, with no nodes.  The seminal vesicles were not palpable.  

The Veteran was afforded a VA medical examination in October 2006.  Physical examination revealed penis of normal size with no deformities.  Testicles and epididymides were normal.  The prostate was 25 to 30 grams, soft, regular, rubbery, with no nodes.  The seminal vesicles were not palpable.  

The Veteran was afforded a VA medical examination in February 2012.  The Veteran was reported to not have had an orchiectomy, voiding dysfunction, recurrent symptomatic urinary tract or kidney infections, retrograde ejaculation, history of chronic epididymitis, or epididymo-orchitis or prostatitis.  The Veteran had erectile dysfunction.  The Veteran requested that he not be examined but reported normal anatomy with no penile deformity or abnormality.  The Veteran requested that he not be examined but reported normal anatomy of the testes with no testicular deformity or abnormality.  The Veteran requested that he not be examined but reported normal anatomy of the epididymis with no deformity or abnormality.  At the Veteran's request, the prostate was not examined.  

Entitlement to a compensable evaluation for erectile dysfunction is not warranted.  At no point during the period on appeal did the Veteran's erectile dysfunction manifest deformity of the penis.  As such, a compensable evaluation for erectile dysfunction is denied.

B.  Diabetes Mellitus

The Veteran's diabetes mellitus is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913 diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemia reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The Veteran was afforded a VA medical examination in September 2005.  The Veteran had no history of ketoacidosis or hypoglycemia.  He had no history of hospitalizations for ketoacidosis or hypoglycemia.  He was on a restricted diet, which he followed very well.  He had no significant weight loss in recent times.  There was no restriction of activities due to his diabetes.  He was treated with metformin, Avandia, and glyburide for his diabetes.  He had visits to his diabetic care provider every two months.  The Veteran did not complain of anal pruritis or loss of strength.  

In November 2006 the Veteran was afforded a VA medical examination.  The Veteran reported hypoglycemic reaction and seeking emergency room evaluation twice that year.  He denied hospitalizations for ketoacidosis or hypoglycemic reactions.  He was on a diabetic diet.  He reported weight loss of 54 pounds since the diagnosis of diabetes mellitus four years prior.  He denied restrictions of his activities due to his diabetes.  He was treated with oral, hypoglycemic, and insulin.  He had visits to his diabetic care provider every three months.  He denied other symptoms such as anal pruritis and loss of strength.  He was noted to report hypertension.  He denied bowel and bladder impairment.  

The Veteran was afforded a VA medical examination in March 2009.  He was noted to be treated with insulin more than once daily.  He has been instructed to follow a restricted or special diet.  He is not restricted in his ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, cardiac disease, neurovascular disease, diabetic neuropathy, skin disorder, and gastrointestinal disorders.  He had paresthesias, pain, and increased sensitivity.  He had these in his lower extremities.  The Veteran reported frequent hypoglycemic reactions treated at home eating something.  The Veteran was diagnosed with type II diabetes mellitus.  He had no diagnosis of visual impairment, kidney disease, or peripheral edema.  He had cardiovascular disease and neurologic disease.  Hypertension was noted to not be a complication of diabetes as it preexisted the condition.  In addition it was not a condition that is worsened or increased by the Veteran's diabetes.  The Veteran's diabetes had a moderate effect on his ability to do chores, shopping, exercise, sports, recreation, traveling, and driving.  It had no impact on his ability to feed, bath, dress, toilet, or groom.  He was unemployed due to his low back condition.

The Veteran was afforded a VA medical examination in February 2012.  The Veteran was noted to be diagnosed with diabetes mellitus.  He was prescribed and oral hypoglycemic and insulin of more than one injection per day.  The Veteran did not require regulation of activities as part of medical management of diabetes.  The Veteran visited his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reaction.  He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the prior 12 months.  He had not had any progressive unintentional weight loss.  He had progressive loss of strength attributable to diabetes mellitus.  The Veteran was noted to be limited to sedentary work.  

Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus is not warranted at any point during the period on appeal.  Although the evidence does reveal that the Veteran had periods of ketoacidosis or hypoglycemic reaction and required more than one dose of insulin per day, at no point during the period on appeal did the Veteran's diabetes mellitus require restriction of activities.  As such, entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus is denied.

C.  Peripheral Neuropathy

The Veteran's right and left lower extremity peripheral neuropathies are each evaluated as 20 percent disabling prior to March 18, 2009, and 40 percent disabling beginning March 18, 2009, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides that disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Veteran was afforded a VA medical examination in September 2005.  The Veteran complained of numbness in the left leg since he had a fall in Vietnam and related this to the discogenic disease that was surgically treated with laminectomy in 1974.  Physical examination revealed decreased vibration sense at that ankle level as compared to the knee level, more on the right.  In the right lower extremity the vibratory perception was lost after five seconds vibration at the ankle level.  There was no vibration perception at the knee and at the ankle level in the left leg.  The straight leg raising was positive in both lower extremities at 90 degrees.  He complained of back pain, but not of radicular extension.  Pin prick sensation was decreased from the knee down in both lower extremities.  Deep tendinous reflexes were +1 at the patellar level, and absent bilaterally at the Achilles level.  There were no pathological reflexes.  Neurological signs were compatible with peripheral neuropathy in the lower extremities.  There was no abnormal gait cycle and the appearance was normal.  There was no aphasia or dysarthria, no agnosia or apraxia.  

The Veteran was afforded a VA medical examination in September 2006.  The Veteran continued to complain of cramps in the lower extremities since 2005 with numbness in the lower extremities, mostly the left leg and this being present for several years.  He also complained that the legs become stiff sometimes and feel a prickling sensation in the plantar region.  Claimed that he could not sleep due to muscle spasms and cramps in the lower extremities.  He also observed dark stains in the lower extremities but no ulcers or open sores.  He claimed that the symptoms in the lower extremities are partially relieved with moving legs or rubbing with alcohol or liniments.  He claimed that he sometimes had difficulty walking when symptoms were severe.  The paresthesias described were daily, constant and there were no alleviating factors.  The Veteran denied any other disease in the history that could be associated to neuropathy.  He had no real response to medication for his neuropathy.  

The examiner noted that this was peripheral neuropathy in the lower extremities without motor component.  There was no atrophy, no power deficit distally in the lower extremities.  There was a normal gait pattern.  Despite that the Veteran was using a single point cane.  There was no involuntary movement, atrophy or fasciculations.  Tone was normal in all lower extremities and there was no hemi or monoparesis.  Deep vibration perception was lost at ankle level bilaterally.  The position sense was preserved.  Deep tendinous reflections were absent at the patellar region and at the Achillean region bilaterally.  The condition was characterized as peripheral neuropathy in the lower extremities without wasting or atrophy.  Both lower extremities were affected in a symmetrical pattern.  The examiner noted that the Veteran had moderate peripheral neuropathy.

The Veteran was afforded a VA medical examination in March 2009.  The Veteran was noted to have bilateral lower extremity peripheral neuropathy.  The Veteran complained of heaviness and stiffness in his legs and cramping in the lower extremities, worsening at night.  He has had episodes of his legs suddenly giving way with occasional falls, requiring him to use a rollator for assistance in ambulation.  The Veteran's condition was progressively worse.  He was treated with Gabapentin with a fair response.  Physical examination revealed no motor impairment.  Sensory examination revealed vibration sense absent, pain absent, light touch decreased, and position sense decreased.  Reflexes were zero in the knees and ankles bilaterally.  Plantar flexion was normal bilaterally.  There was no muscle atrophy, no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, and no joint affected by the nerve disorder.  Gait was antalgic with a rollator.  The Rhomberg test was positive.  He had increased pigmentation and hair loss in the distal aspect of the bilateral lower extremities.  

The Veteran noted to be retired due to his back condition.

The Veteran was diagnosed with bilateral lower extremity peripheral neuropathy.  Neuritis was present.  The problem had a moderate impact on his ability to do chores, shop, exercise, sports, recreation, bathing, and dressing.  It had a severe impact on his ability to travel.  It had a mild impact on his ability to groom himself and no impact on his ability to feed himself or on toileting.  

The examiner noted that compared to previous peripheral nerve examination the Veteran's peripheral neuropathy had progressed, now with absent sensation to pin prick and impaired proprioception.  

The Veteran was afforded a VA medical examination in February 2012.  The Veteran reported intermittent, mild pain, mild paresthesias and/or dysesthesias, and moderate numbness in the lower extremities.  Strength testing was normal.  Deep tendon reflexes were decreased in the knees and ankles.  Light touch sensation was decreased in the ankles, lower leg, feet, and toes.  Position sensation was normal.  Vibration sensation was decreased in the lower extremities.  The Veteran did not have muscle atrophy.  He had loss of hair at the distal third of the lower extremities.  The examiner categorized the Veteran's disability as moderate incomplete paralysis of the sciatic nerves and moderate incomplete paralysis of the femoral nerves, bilaterally.  The Veteran was noted to have had abnormal EMG studies bilaterally in the lower extremities in September 2005.  The Veteran was limited to sedentary work.

Entitlement to an evaluation in excess of 20 percent, prior to March 18, 2009, and in excess of 40 percent thereafter, is not warranted for either lower extremity.  Prior to March 18, 2009, the Veteran's lower extremities manifested paresthesias, numbness, a loss of knee and ankle reflexes, and deep vibration perception was lost at ankle level.  However, the Veteran retained decreased pin prick sensation and the examiner in 2006 characterized the peripheral neuropathy as moderate.  Beginning March 18, 2009, the Veteran was noted to have absent vibration and pain sensations and decreased light touch and position sensation.  In addition, the reflexes were zero in the knees and ankles bilaterally.  However, at no point during the period on appeal did the Veteran's peripheral neuropathy manifest symptoms of marked muscular atrophy or complete paralysis.  Thus, entitlement to an evaluation in excess of 20 percent, prior to March 18, 2009, and in excess of 40 percent thereafter, for peripheral neuropathy of each of the lower extremities is denied.

IV.  Extraschedular Consideration

The Board finds that the record does not reflect that the Veteran's erectile dysfunction, diabetes mellitus, and lower extremity peripheral neuropathy were so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The discussion above reflects that the symptoms of the Veteran's erectile dysfunction, diabetes mellitus, and lower extremity peripheral neuropathy are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that he reported erectile dysfunction, that his diabetes mellitus was manifested by the need for insulin and a special diet, and that his peripheral neuropathies were manifested by sensory and reflex symptoms.  The applicable diagnostic codes used to rate these disabilities provide for ratings based on use of insulin, sensory symptoms, and reflex symptoms.  The rating criteria contemplate these impairments.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

V.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

The Board notes that the Veteran meets the schedular criteria for the assignment of a TDIU.  However, the Veteran was not unemployable.  Although the Veteran and the appellant have identified a finding by the Social Security Administration (SSA) that the Veteran was totally disabled, VA is not bound by the determinations of SSA.  As noted above, the Veteran has reported that he left work due to his back.  However, he reported to the SSA that he was limited by his depression, diabetes, nerves, left leg, and back.  It is noted that the Veteran is not in receipt of service-connected benefits for a back disability.  In addition, VA examiners, discussed above, noted that the Veteran is capable of sedentary employment.  The Veteran reported to SSA that he had four or more years of college education.  As the Veteran was capable of sedentary employment and had four or more years of college education, by his report, the Veteran was not unemployable and the claim is denied.



ORDER

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for major depression as secondary to service-connected diabetes mellitus, is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for PTSD, is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, is denied.

A compensable evaluation for erectile dysfunction is denied.

An evaluation greater than 20 percent for diabetes mellitus is denied.

An evaluation greater than 20 percent for peripheral neuropathy of the right lower extremity prior to March 18, 2009, and greater than 40 percent thereafter, is denied.

An evaluation greater than 20 percent for peripheral neuropathy of the left lower extremity prior to March 18, 2009, and greater than 40 percent thereafter, is denied.

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


